DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 13 May 2022 has been received and considered.
Claims 1-27 are pending.
This Action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the independent claims contain the limitations “secret random binary matrix” and “secret first random n-bit temporary key” which are not supported by the originally filed Specification.  The Specification only uses the term “secret” in reference the data, not the matrix or keys, that is kept from public access.  The Specification, at most, discusses securely storing the matrix and temporary key in, for example, paragraphs [0028], [0034], [0040]-[0041], and [0051] (as noted in page 7 of the Remarks filed 13 May 2022).  However, securely storing data is not the same a “secret”.  While the Applicant can be their own lexicographer, there lacks the special definition in the specification for the term “secret”; as such “secret” is given its plain meaning (see MPEP 2111.01).  This plain meaning in the context of encryption is that the data/key/etc. is only known to the communicating parties.  On the other hand, “secure storing” encompasses many different aspects, such as, data integrity, read protection, write protection, etc.  Nothing prevents securely stored data from being made public.  Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For the purpose of examination, the term “secret” will be given its plain meaning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (US 20070253548) in view of Bunimov et al. (US 20030091193), and further in view of Delgosha et al. (US 20090010428).
As per claims 1, 10, and 11, Kameyama et al. discloses, a system, instructions and method for secure remove digital storage, the method comprising:
a. extracting first digital data comprising one or more batches, each batch comprising a plurality of no more than a number T of packets, each packet containing a plurality of a number n of bits (see paragraphs [0075]-[0076] and Fig. 6 where each of saved data is broken in divided data each of which are made up of n bit blocks); 
b. generating a binary matrix A consisting of T rows and n columns (see paragraphs [0076]-[0080]); 
generating a vector key, generating a first encrypted packet based on the first packet and the first packet vector key, and causing the first encrypted packet to be exposed publicly (see paragraphs [0086]-[0087]).
While Kameyama et al. teaches encoding and encrypting based on a matrix there lacks an explicit teaching of generating a random binary matrix A consisting of T rows and n columns; and generating a first packet vector key based on random non-overlapping pairs of bit positions for both the temporary key and for a first packet-corresponding row of matrix A, generating a first encrypted packet based on the first packet and the first packet vector key, and causing the first encrypted packet to be exposed publicly.
However, Bunimov et al. teaches generating a random binary matrix A consisting of T rows and n columns; and generating a first packet vector key based on random non-overlapping pairs of bit positions for both the temporary key and for a first packet-corresponding row of matrix A, generating a first encrypted packet based on the first packet and the first packet vector key, and causing the first encrypted packet to be exposed publicly (see paragraphs [0022]-[0024] and [0037]-[0043] where the random matrix is pair-by-pair combined with a key vector to generate a key that is used to encrypt/decrypt the data).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the key generation of Bunimov et al. in the Kameyama et al. system.
Motivation to do so would have been to provide an encryption/decryption system that does not require excessive computational effort (see Bunimov et al. paragraph [0011]).
While the modified Kameyama et al. and Bunimov et al. system generally discloses keeping portions of the data secret, there lacks an explicit teaching of generating both a secret random binary matrix and a secret first random n-bit temporary key.
However, Delgosha et al. teaches the generation of a secret matrix and a secret temporary key (see paragraph [0033] where the generated polynomial vector is used for encryption and transmitted to the receiver while paraunitary matrix and the bijected polynomial are kept secret).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate both a secret random binary matrix and a secret first random n-bit temporary key.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to increase the security of the system by preventing data from being public that could be used to decrypt encrypted data.
As per claims 2, 3, 12, 13, 20, and 21, the modified Kameyama et al., Bunimov et al., and Delgosha et al. system discloses performing step d for all packets of the plurality of packets in the first batch and comprising performing steps c and d for all batches of the one or more batches (see Kameyama et al. paragraphs [0075]-[0080] and Fig. 5).
As per claims 4, 14, and 22, the modified Kameyama et al., Bunimov et al., and Delgosha et al. system discloses storing in a computer readable medium, on a secure device, key data that indicates the matrix A and the first temporary key and the random non-overlapping pairs of bit positions (see Bunimov et al. paragraph [0044]).
As per claims 5, 15, and 23, the modified Kameyama et al., Bunimov et al., and Delgosha et al. system discloses decoding the encrypted packet based on the key data (see Kameyama et al. paragraphs [0086]-[0087] and Bunimov et al. paragraph [0011]).
As per claims 6, 16, and 24, the modified Kameyama et al., Bunimov et al., and Delgosha et al. system discloses storing on a computer readable medium, on a secure device, key data that indicates the matrix A and the temporary key and the random non-overlapping pairs of bit positions for all packets in the first batch (see Kameyama et al. paragraphs [0075]-[0080] and Bunimov et al. paragraphs [0022]-[0024]).
As per claims 7, 17, and 25, the modified Kameyama et al., Bunimov et al., and Delgosha et al. system discloses the hardware processor is a local device with physical security and causing the first encrypted packet to be exposed publicly further comprises storing the first encrypted packet at a remote device without physical security (see Kameyama et al. paragraph [0086]).
As per claims 8, 9, 18, 19, 26, and 27, the modified Kameyama et al., Bunimov et al., and Delgosha et al. system discloses he random non-overlapping pairs of bit positions are produced separately for each packet of the plurality of packets in each batch of the one or more batches and the random n-bit temporary key is produced separately for each batch of the one or more batches (see Kameyama et al. paragraphs [0075]-[0080], Fig. 5 and Bunimov et al. paragraphs [0037]-[0043]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/304,294 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘294 claims contain each and every limitation of the present application, for example, claim 1 of the reference application contains each and every limitation of claim 1 of the currently pending claims (similarly claim 11 of the reference application anticipates claim 10 and claim 16 of the reference application anticipates claim 11), but fail to explicitly disclose generating both a secret random binary matrix and a secret first random n-bit temporary key. However, Delgosha et al. teaches the generation of a secret matrix and a secret temporary key (see paragraph [0033] where the generated polynomial vector is used for encryption and transmitted to the receiver while paraunitary matrix and the bijected polynomial are kept secret). At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate both a secret random binary matrix and a secret first random n-bit temporary key. Motivation, as recognized by one of ordinary skill in the art, to do so would have been to increase the security of the system by preventing data from being public that could be used to decrypt encrypted data.    The remaining claims are obvious over the reference application as either being anticipated or obvious in view of Kameyama et al. and/or Bunimov et al. as put forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive. Applicant argues there is proper support for the amended claims, the prior art fails to teach the claimed “secret” matrix and key; and the double patenting rejections are deficient.
With respect to Applicant’s citations for showing support in the Specification for the claimed “secret”, the Examiner disagrees.  As put forth above, the Specification only supports securely storing these values which is different than “secret” values.  Therefore, the claim amendments do not provide support for the claims.
Applicant’s arguments against the prior art with respect to the newly presented “secret” limitations are moot in view of the new grounds of rejection.
With respect to Applicant’s argument that that Bunimov fails to teach “random non-overlapping pairs of bit positions”, Applicant is directed to paragraph [0022] which explicitly discloses that the matrix has pair-by-pair equality (i.e. non-overlapping) bits and that the key information includes additional restrictions on the vector.  Therefore, Bunimov renders this limitation obvious.
With respect to Applicant’s arguments towards the Double Patenting rejection, it is first noted that the filing dates of the applications are not considered in the analysis, “If two (or more) pending applications are filed, in each of which a rejection of one claimed invention over the other on the ground of provisional nonstatutory double patenting (NSDP) is proper, the provisional NSDP rejection will be made in each application. (MPEP 804 I.B.1.)”.  The only concern is that they are co-pending.  Applicant additionally argues that the later co-pending application claims contain limitations that are not in the present claims which require modification.  However, the analysis for double patenting is whether the present claims are obvious over the co-pending claims.  Claim 1, for example, of the current application, was previously considered to be anticipated by claim 1 of the co-pending application. “The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). (MPEP 804)”.  Therefore, the analysis is whether the co-pending application claims anticipates or renders obvious the currently pending claims.  As put forth above, the co-pending claims render the currently pending claims obvious and therefore the Double Patenting rejection is proper.
Applicant’s remaining arguments are moot in view of the above rejections and/or response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to the use of secret matrices for encryption/decryption.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419